DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 5/03/2021, wherein claim 17 is cancelled and claims 1-16 and 18-24 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 5/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,407,525 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Allowable Subject Matter
Claims 1-16 and 18-24 are allowed for the reasons set forth in the Office action dated 8/26/2020.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762